Title: From John Adams to the President of Congress, No. 81, 10 June 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 10 June 1780. RC in John Thaxter’s hand (PCC, No. 84, II, f. 106–117). LbC (Adams Papers) notation by John Thaxter: “June 18th. 1780. This day delivered Mr. Hall of Virginia No. 81—to go by Way of Amsterdam.” This is the first letter in Lb/JA/12 (Adams Papers, Microfilms, Reel No. 100). For this Letterbook, see part 2 of the Introduction: “John Adams and His Letterbooks” (above). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:774– 779.
     In the printed letter the first sentence of the paragraph in the recipient’s copy beginning “All Europe prays for the Liberty of the Seas” was placed at the end of the preceding paragraph and the following seven sentences describing “another outrage” by a British privateer were omitted. The “outrage” described concerned the actions of the captain of a Liverpool privateer who, after finding nothing to seize on a Dutch merchantman, robbed the Dutch captain and one of his passengers and gave each forty lashes. This long letter, read in Congress on 25 Sept., is a digest of newspaper reports concerning the progress of the armed neutrality, the outfitting of a commercial expedition from Trieste to the East Indies, the dismal prospects for Britain in the East Indies, in India, and on the coast of Africa, the continuing efforts in the Irish Parliament to assert Irish independence from the British Parliament, Dutch protests regarding the grounding of a French privateer on the Dutch island of Goeree (“Goree”) by three British coalships, and the capture of four Dutch ships by the British frigate Ambuscade. Finally, in accordance with a promise made in a letter of this date to the Comte d’Urre de Molans (LbC, Adams Papers), John Adams enclosed a letter of 18 May from the Comte (not found), requesting permission to raise a cavalry force for use in America.
    